___________

                            No. 96-2042
                            ___________

United States of America,         *
                                  *
          Appellee,               *
                                  * Appeal from the United States
     v.                           * District Court for the
                                  * Southern District of Iowa.
Paige Aaron Williams,             *       [PUBLISHED]
                                  *
          Appellant.              *
                            ___________

                  Submitted:   December 12, 1996

                        Filed: December 19, 1996
                             ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                           ___________


PER CURIAM.


     Paige Aaron Williams appeals the district court's1 order
reducing his sentence pursuant to 18 U.S.C. § 3582(c)(2).  We
vacate the order and remand for reconsideration.


     Williams   pleaded   guilty  to   conspiring   to   distribute
methamphetamine, in violation of 21 U.S.C. § 846. At the September
1993 sentencing, based on substantial assistance Williams had
rendered prior to sentencing, the government moved for a departure
from the applicable 292-to-365-month Guidelines range. See U. S.
Sentencing Guidelines Manual § 5K1.1. The court granted the motion
and sentenced Williams to 204 months. One year later, based on
substantial assistance Williams had rendered since his sentencing,
the government moved under Federal Rule of Criminal Procedure 35(b)
to reduce his sentence to 146 months.       After a hearing and a


     1
      The Honorable Harold D. Vietor, United States District
Judge for the Southern District of Iowa.
continuance, the court granted the motion and reduced Williams's
sentence to 131 months.


     In November 1995, Williams moved to reduce his sentence under
section 3582(c)(2), based on a retroactive amendment to the
Sentencing Guidelines effective November 1, 1995 (Amendment 505).
The government urged the district court to reduce Williams's
sentence to 106 months to reflect the assistance he had provided
pre- and post-sentencing. The government explained that Williams's
131-month sentence represented a 55% reduction from the bottom of
the original Guidelines range, that applying Amendment 505 would
produce a range of 235 to 293 months, and that a 55% reduction from
the bottom of that range would yield a 106-month sentence. As such
a sentence was below the 120-month statutory minimum, the
government further explained that it had not moved for a reduction
below the statutory minimum either at sentencing under 18 U.S.C.
§ 3553(e)2 or in conjunction with its Rule 35(b) motion, because it
had believed Williams would still be subject to the statutory
minimum sentence "even after the requested reductions." Therefore,
in light of Amendment 505, the government moved under section
3553(e) to permit the court to reduce Williams's sentence below the
statutory minimum.


     The district court noted that absent a section 3553(e) motion
from the government, a sentencing court generally could not depart

     2
      In its entirety, section 3553(e) provides as follows:

          Upon motion of the Government, the court
          shall have the authority to impose a sentence
          below a level established by statute as
          minimum sentence so as to reflect a
          defendant's substantial assistance in the
          investigation or prosecution of another
          person who has committed an offense. Such
          sentence shall be imposed in accordance with
          the guidelines and policy statements issued
          by the Sentencing Commission pursuant to
          section 994 of title 28, United States Code.

                               -2-
below a statutory minimum based on a defendant's substantial
assistance.3   The court concluded that the government could not
empower the court to reduce the sentence below the statutory
minimum by invoking section 3553(e) in the context of a section
3582(c)(2) motion. The court granted Williams's motion; applied
Amendment 505; determined Williams's sentence should be 235 months;
and, in light of the previous reductions, reduced his sentence to
the 120-month statutory minimum. Williams contends the district
court erred in concluding it could not also grant the section
3553(e) motion and reduce his sentence below the statutory minimum.


     Under   section   3582(c)(2),   a   defendant   sentenced   to
imprisonment based on a sentencing range subsequently lowered by
the Sentencing Commission may be entitled to a sentence reduction
if the district court determines, in light of the factors set forth
in 18 U.S.C. § 3553(a), that a reduction is consistent with
applicable policy statements issued by the Commission. See U. S.
Sentencing Guidelines Manual § 1B1.10(a), p.s. Section 3582(c)(2)
does not itself authorize a reduction below the statutory minimum,
see United States v. Dimeo, 28 F.3d 240, 241 (1st Cir. 1994), but
the benefit accruing from a lowered sentencing range is independent
of any substantial-assistance considerations.     In order that a
defendant may receive the full benefit of both a change in
sentencing range and the assistance the defendant has previously
rendered, we conclude that the government may seek a section
3553(e) reduction below the statutory minimum in conjunction with
a section 3582(c)(2) reduction. Section 3553(e) contains no time
limitation foreclosing such a conclusion.


     Accordingly, we remand for the district court to reconsider
the sentence reduction in light of this opinion.

     3
      In certain limited cases, of which this is not one, 18
U.S.C. § 3553(f) and U.S. Sentencing Guidelines Manual § 5C1.2
permit a sentencing court to depart below a statutory minimum
without a government motion.

                               -3-
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -4-